Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 1 of 35 PageID: 4458




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  THE HOMESOURCE, CORP.,                                  Case No. 1:18-cv-11970 (ECR/AMD)

                             Plaintiff,

          vs.

  RETAILER WEB SERVICES, LLC, RETAILER
  WEB SERVICES II, LLC, NATIONWIDE
  MARKETING GROUP, LLC, GRIDIRON
  CAPITAL LLC, and JOHN DOES,

                            Defendants.


                 DEFENDANT RETAILER WEB SERVICES, LLC’S
               ANSWER, AFFIRMATIVE AND SEPARATE DEFENSES,
         AND DEMAND FOR JURY TRIAL TO SECOND AMENDED COMPLAINT

         Defendant Retailer Web Services, LLC (herein, “RWS-HoldCo” or “Defendant”), by

  counsel, submits its Answer, Affirmative and Separate Defenses, and Demand for Jury Trial to the

  Second Amended Complaint of Plaintiff The HomeSource, Corp (“HomeSource” or “Plaintiff”).

  Consistent with the Court’s Order [ECF No. 242] dismissing Nationwide Marketing Group, LLC,

  Gridiron Capital, LLC, and the John Doe Defendants, RWS-HoldCo will not respond to Plaintiff’s

  allegations directed to these dismissed parties.

         1.      RWS HoldCo states that the allegations in this Paragraph constitute HomeSource’s

  legal conclusions, statements of purpose, desired litigation outcomes, or a characterization of this

  action and not a factual allegation, and therefore denies the same. RWS-HoldCo admits only that

  HomeSource filed the Complaint in this action. RWS-HoldCo denies that it should be grouped in

  with Retailer Web Services II, LLC (“RWS”) and had notified HomeSource that RWS was a




  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 2 of 35 PageID: 4459




  separate and independent company. The Complaint speaks for itself and any interpretations of it

  are denied.

          2.     Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the

  same.

          3.     The term “related companies” is ambiguous and amorphous, and thus is not subject

  to be answered without conjecturing as to what HomeSource may mean by the term, so accordingly

  is denied.

          4.     Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the

  same.

          5.     Denied.

                                             PARTIES

          6.     RWS-HoldCo lacks sufficient information to either admit or deny the allegations and,

  therefore, denies them.

          7.     Admitted only that RWS is an Arizona limited liability company with a principal

  place of business at 15615 N. 71st Street, 205, Scottsdale, AZ 85254. To the extent the allegation

  implies or may be construed as alleging that RWS should be grouped with RWS-Holdco, and had

  notified HomeSource that RWS-HoldCo was a separate and independent company, denied.

          8.     Admitted only that Retailer Web Services, LLC's statutory registered agent is:

  Kingsley Law Firm PLC, 14362 N. Frank Lloyd Wright BLVD, #1000, Scottsdale, AZ 85260. To

  the extent the allegation implies or may be construed as alleging that RWS should be grouped with

  RWS-Holdco, and had notified HomeSource that RWS-HoldCo was a separate and independent

  company, denied.

                                                 -2-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 3 of 35 PageID: 4460




          9.      Admitted.

          10.     Because the Court has ordered that Nationwide is dismissed, no response to the

  allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same. To the extent

  a response is required, RWS-HoldCo lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

          11.     Because the Court has ordered that Gridiron is dismissed, no response to the allegations

  of this Paragraph is required, and RWS-HoldCo accordingly denies the same. To the extent a response

  is required, RWS-HoldCo lacks sufficient information to either admit or deny the allegations and,

  therefore, denies them.

          12.     The term “related companies” is ambiguous and amorphous, and thus is not subject

  to be answered without conjecturing as to what HomeSource may mean by the term, so accordingly

  is denied, and RWS-HoldCo further denies that it should be grouped in with RWS, and had notified

  HomeSource that RWS was a separate and independent company and of its corporate structure,

  and that it does not refer to both as ‘RWS.’

          13.     Because the Court has ordered that the John Doe Defendants are dismissed, no response

  to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same. To the

  extent a response is required, RWS-HoldCo lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

                                    JURISDICTION AND VENUE

          14.     Admitted that HomeSource brings federal claims but denied that such claims have

  any validity.

          15.     RWS-HoldCo consents to personal jurisdiction in this Court but denies the material

  allegations.




                                                    -3-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 4 of 35 PageID: 4461




         16.      Because the Court has ordered that Nationwide is dismissed, no response to the

  allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same. To the

  extent a response is required, RWS-HoldCo lacks sufficient information to either admit or deny

  the allegations and, therefore, denies them.

         17.      Because the Court has ordered that Gridiron is dismissed, no response to the

  allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same. To the

  extent a response is required, RWS-HoldCo lacks sufficient information to either admit or deny

  the allegations and, therefore, denies them.

         18.      Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the

  same. To the extent a response is required, RWS-HoldCo lacks sufficient information to either

  admit or deny the allegations and, therefore, denies them.

         19.      RWS-HoldCo consents to venue in this Court but denies the material allegations.

                                                 FACTS

         19.      RWS-HoldCo denies that it provides any services, including but not limited to

  operating websites for the same types of retail store customers, and denies the remaining

  allegations.1

         20.      RWS-HoldCo lacks sufficient information to either admit or deny the allegations

  and, therefore, denies them.

         21.      RWS-HoldCo objects to the allegations in this Paragraph, which calls for RWS-

  HoldCo to speculate as to HomeSource’s knowledge. To the extent a response is required, RWS-



  1
   RWS-HoldCo notes that HomeSource’s Second Amended Complaint mistakenly designates
  two consecutive paragraphs as number 19. In order to minimize confusion, RWS-HoldCo has
  adopted the paragraph numbering used in Homesource’s Second Amended Complaint.

                                                  -4-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 5 of 35 PageID: 4462




  HoldCo lacks sufficient information to either admit or deny the allegations and, therefore, denies

  them.

          22.    Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the

  same. To the extent a response is required, RWS-HoldCo lacks sufficient information to either

  admit or deny the allegations and, therefore, denies them.

          23.    RWS-HoldCo lacks sufficient information to either admit or deny the allegations

  and, therefore, denies them.

          24.    Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the

  same. To the extent a response is required, RWS-HoldCo lacks sufficient information to either

  admit or deny the allegations and, therefore, denies them.

          25.    Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the

  same. To the extent a response is required, RWS-HoldCo lacks sufficient information to either

  admit or deny the allegations and, therefore, denies them.

          26.    RWS-HoldCo denies that these claims are directed at it, because RWS-HoldCo is

  an independent company from RWS and therefore is not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide and Gridiron are dismissed, no response

  to the allegations of this Paragraph is required. To the extent a response is required, RWS-HoldCo

  acknowledges a press release on or about February 24, 2018. The press release speaks for itself

  and RWS-HoldCo denies HomeSource’s characterization of the press release and the rest of the

  allegations.



                                                 -5-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 6 of 35 PageID: 4463




          27.     RWS-HoldCo denies that these claims are directed at it, because RWS-HoldCo is

  an independent company from RWS and therefore is not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide and Gridiron are dismissed, no response

  to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same.

  To the extent a response is required, denied.

          28.     RWS-HoldCo denies that these claims are directed at it, because RWS-HoldCo is

  an independent company from RWS and therefore is not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide and Gridiron are dismissed, no response

  to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same.

  To the extent a response is required, denied.

          29.     RWS-HoldCo denies that these claims are directed at it, because RWS-HoldCo is

  an independent company from RWS and therefore is not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide and Gridiron are dismissed, no response

  to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same.

  To the extent a response is required, denied.

          30.     RWS-HoldCo denies that these claims are directed at it, because RWS-HoldCo is

  an independent company from RWS and therefore is not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide and Gridiron are dismissed, no response

  to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same.

  To the extent a response is required, denied.

          31.     RWS-HoldCo denies that these claims are directed at it, because RWS-HoldCo is

  an independent company from RWS and therefore is not required to respond to this allegation. To

  the extent a response is required, the newsletter speaks for itself, is the best evidence of its contents,



                                                     -6-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 7 of 35 PageID: 4464




  and RWS-HoldCo denies HomeSource’s characterization of the newsletter. RWS-HoldCo admits

  that a newsletter stated that “. . . RWS is its own separate and privately held company…” and “We

  have a legal and binding confidentiality agreement in place with all of NECO that would strictly

  prohibit RWS from sharing any of this sensitive information with anyone at Nationwide, or any

  other buying group . . . . With or without that agreement, sharing trade secret information would

  violate several laws. That’s a line we would never cross and a risk we would never take. And

  doing so would be unethical. . . .”, and the newsletter was sent around July 17, 2018, but denies

  that the above allegations are properly directed at it as RWS-HoldCo is not an operating entity,

  has no employees, and exists solely to hold shares of a third-party company not named in this suit

  or Second Amended Complaint, and that those statements were separate statements, taken out of

  context, and abridged to omit relevant portions, and therefore denies the rest.

         32.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide is dismissed, no response to the allegations

  of this Paragraph is required. To the extent a response is required, denied.

         33.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  because the Court has ordered that Nationwide and Gridiron are dismissed, no response to the

  allegations of this Paragraph is required. To the extent a response is required, RWS-HoldCo

  admits that a newsletter was sent on or about July 20, 2018, and denies the rest. The newsletter

  speaks for itself, is the best evidence of its contents, and RWS-HoldCo denies HomeSource’s

  characterization of and legal conclusions concerning the newsletter.




                                                  -7-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 8 of 35 PageID: 4465




         34.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  the newsletter speaks for itself, is the best evidence of its content, and RWS-HoldCo denies

  HomeSource’s characterization of the newsletter’s content. To the extent a response is required,

  RWS-HoldCo admits that the newsletter contained those statements but that HomeSource abridged

  the newsletter and statements to omit relevant portions, and therefore denies the rest.

         35.     The newsletter speaks for itself, is the best evidence of its content, and RWS-

  HoldCo denies HomeSource’s characterization of the newsletter’s content.

         36.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation. To

  the extent a response is required, denied. Upon information and belief, and as fully detailed in

  Furniture Distributors, Inc. v. The Homesource, Corp. et al, Civil Action No. 3:15-CV-00313 in

  the United States District Court for the Western District of North Carolina, the defendant in the

  Furniture Lawsuit, Software Support-PMW.INC., engaged in various transfers of corporate assets,

  operations, liabilities, contracts and opportunities to HomeSource in an effort to avoid claims of

  its creditors. Thus, HomeSource is an alter ego of Software Support-PMW.INC. Further, the term

  “guilty” is defined as “culpable of or responsible for” or “justly chargeable with a particular fault

  or error.” As detailed in Judge Graham Mullen’s Order, “[t]he jury subsequently found in favor

  of Plaintiff on its negligent misrepresentation claim in the amount of $450,000.” Upon further

  information and belief, HomeSource is the alter ego of Software Support-PMW.

         37.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation. To

  the extent a response is required, denied. Upon information and belief, and as fully detailed in



                                                   -8-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 9 of 35 PageID: 4466




  Furniture Distributors, Inc. v. The Homesource, Corp. et al, Civil Action No. 3:15-CV-00313 in

  the United States District Court for the Western District of North Carolina, the defendant in the

  Furniture Lawsuit, Software Support-PMW.INC., engaged in various transfers of corporate assets,

  operations, liabilities, contracts and opportunities to HomeSource in an effort to avoid claims of

  its creditors. Thus, HomeSource is an alter ego of Software Support-PMW.INC. Further, the term

  “guilty” is defined as “culpable of or responsible for” or “justly chargeable with a particular fault

  or error.” As detailed in Judge Graham Mullen’s Order, “[t]he jury subsequently found in favor

  of Plaintiff on its negligent misrepresentation claim in the amount of $450,000.” Upon further

  information and belief, members of the White family are alter egos with HomeSource.

         38.      RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation.

  Further, the newsletter speaks for itself, is the best evidence of its content, and RWS-HoldCo

  denies HomeSource’s characterization of the newsletter’s content. To the extent a response is

  required, denied. Judge Graham Mullen’s Order states, “[a]fter a thorough review of the record,

  the Court agrees that these claims were totally meritless, and it appears that Defendant brought

  them as a defensive tactic…. Defendant is ordered to pay Plaintiff the amount of $50,000 in

  attorney fees in addition to the amount awarded at trial.”

         39.      RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation.

  Further, the newsletter speaks for itself, is the best evidence of its content, and RWS-HoldCo

  denies HomeSource’s characterization of the newsletter’s content. To the extent a response is

  required, denied. See RWS-HoldCo’s answers to paragraphs 37-38, which are incorporated herein

  by reference.



                                                   -9-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 10 of 35 PageID: 4467




         40.     The Graham Order speaks for itself, is the best evidence of its content, and RWS-

  HoldCo denies HomeSource’s characterization of the Graham Order’s content. To the extent a

  response is required, denied. See RWS-HoldCo’s answers to paragraphs 37-39, which are

  incorporated herein by reference.

         41.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide and Gridiron are dismissed, no response

  to the allegations of this Paragraph is required, and RWS-HoldCo accordingly denies the same.

  To the extent a response is required, the newsletter and Graham Order speak for themselves, are

  the best evidence of their contents, and RWS-HoldCo denies HomeSource’s characterization of

  their contents. To the extent any further response is required, denied. See RWS-HoldCo’s answers

  to paragraphs 37-39, which are incorporated herein by reference.

         42.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo and it is thus

  not required to respond to this allegation. Further, RWS-HoldCo states that the newsletter speaks

  for itself, is the best evidence of its contents, and RWS-HoldCo denies HomeSource’s

  characterization of its content. To the extent a response is required, RWS-HoldCo admits that the

  newsletter contained those statements, but that HomeSource abridged the newsletter and

  statements to omit relevant portions, and therefore denies the rest.

         43.     RWS-HoldCo states that the newsletter speaks for itself, is the best evidence of its

  contents, and RWS-HoldCo denies HomeSource’s characterization of its content.

         44.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  RWS-HoldCo states that the newsletter speaks for itself, is the best evidence of its contents, and



                                                  -10-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 11 of 35 PageID: 4468




  RWS-HoldCo denies HomeSource’s characterization of its content. To the extent a response is

  required, denied. See RWS HoldCo’s answers to paragraphs 37-39, which are incorporated herein

  by reference.

         45.      RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation.

  Further, RWS-HoldCo states that the newsletter speaks for itself, is the best evidence of its

  contents, and RWS-HoldCo denies HomeSource’s characterization of its content. To the extent a

  response is required, denied. See RWS HoldCo’s answers to paragraphs 37-39, which are

  incorporated herein by reference.

         46.      RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  RWS-HoldCo states that the newsletter speaks for itself, is the best evidence of its contents, and

  RWS-HoldCo denies HomeSource’s characterization of its content. To the extent a response is

  required, denied.

         47.      RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  RWS-HoldCo states that the newsletter speaks for itself, is the best evidence of its contents, and

  RWS-HoldCo denies HomeSource’s characterization of its content. To the extent a response is

  required, denied.

         48.      RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. RWS-

  HoldCo states that the newsletter speaks for itself, is the best evidence of its contents, and RWS-




                                                 -11-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 12 of 35 PageID: 4469




  HoldCo denies HomeSource’s characterization of its content. To the extent a response is required,

  denied.

            49.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation.

  Further, because the Court has ordered that Nationwide is dismissed, no response to the allegations

  of this Paragraph is required. To the extent a response is required, denied.

            50.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, admitted, except that the time is ambiguous, particularly as it omits

  the time zone.

            51.    The newsletter speaks for itself, is the best evidence of its contents, and RWS-

  HoldCo denies HomeSource’s characterization of the newsletter’s content. RWS-HoldCo denies

  all inferences of wrongdoing.

            52.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is thus not required to respond to this allegation. To

  the extent a response is required, denied.

            53.    The newsletter speaks for itself, is the best evidence of its contents, and RWS-

  HoldCo denies HomeSource’s characterization of the newsletter’s content. To the extent a

  response is required, RWS-HoldCo admits that the newsletter had a link to a short video, but denies

  the remaining allegations.

            54.    The video speaks for itself, is the best evidence of its contents, and RWS-HoldCo

  denies HomeSource’s characterization of the video’s content. To the extent a response is required,

  denied.



                                                  -12-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 13 of 35 PageID: 4470




         55.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and does not have any employees and thus it is not required to

  respond to this allegation. To the extent a response is required, denied.

         56.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  because the Court has ordered that Nationwide and Gridiron are dismissed, no response to the

  allegations of this Paragraph is required, To the extent a response is required, RWS-HoldCo

  objects that HomeSource has refused to produce evidence of any alleged cyberattacks, despite a

  Court Order requiring HomeSource to produce such information. See Order, ECF No. 129.

  Because RWS-HoldCo lacks knowledge or information regarding Plaintiff’s allegations, it lacks

  sufficient information to either admit or deny the allegations and, therefore, denies them.

         57.     RWS-HoldCo objects that HomeSource has refused to produce evidence of any

  alleged cyberattacks, despite a Court Order requiring HomeSource to produce such information

  for inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         58.     RWS-HoldCo objects that HomeSource has refused to produce evidence of any

  alleged cyberattacks, despite a Court Order requiring HomeSource to produce such information

  for inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         59.     RWS-HoldCo objects that HomeSource has refused to produce evidence of any

  alleged cyberattacks, despite a Court Order requiring HomeSource to produce such information



                                                 -13-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 14 of 35 PageID: 4471




  for inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         60.     Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  RWS-HoldCo objects that HomeSource has refused to produce evidence of any alleged

  cyberattacks, despite a Court Order requiring HomeSource to produce such information for

  inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         61.     Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  RWS-HoldCo objects that HomeSource has refused to produce evidence of any alleged

  cyberattacks, despite a Court Order requiring HomeSource to produce such information for

  inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         62.     RWS-HoldCo objects that HomeSource has refused to produce evidence of any

  alleged cyberattacks, despite a Court Order requiring HomeSource to produce such information

  for inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.




                                               -14-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 15 of 35 PageID: 4472




         63.     Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  RWS-HoldCo objects that HomeSource has refused to produce evidence of any alleged

  cyberattacks, despite a Court Order requiring HomeSource to produce such information for

  inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         64.     Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  RWS-HoldCo objects that HomeSource has refused to produce evidence of any alleged

  cyberattacks, despite a Court Order requiring HomeSource to produce such information for

  inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         65.     Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  RWS-HoldCo objects that HomeSource has refused to produce evidence of any alleged

  cyberattacks, despite a Court Order requiring HomeSource to produce such information for

  inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         66.     Because the Court has ordered that the John Doe Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,



                                               -15-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 16 of 35 PageID: 4473




  RWS-HoldCo objects that HomeSource has refused to produce evidence of any alleged

  cyberattacks, despite a Court Order requiring HomeSource to produce such information for

  inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         67.     RWS-HoldCo denies that it was aware of any such meeting, and lacks sufficient

  information to either admit or deny the remaining allegations and, therefore, denies them.

         68.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

         69.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

         70.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. RWS-

  HoldCo further objects to HomeSource’s allegations that call for speculation as to HomeSource’s

  knowledge and beliefs. To the extent a response is required, denied.

         71.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and does not have any customers. To the extent a response is

  required, RWS-HoldCo lacks sufficient information to either admit or deny the allegations and

  therefore denies them.

         72.     RWS-HoldCo objects that HomeSource has refused to produce evidence of any

  alleged cyberattacks, despite a Court Order requiring HomeSource to produce such information



                                                -16-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 17 of 35 PageID: 4474




  for inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         73.     RWS-HoldCo objects that HomeSource has refused to produce evidence of any

  alleged cyberattacks, despite a Court Order requiring HomeSource to produce such information

  for inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

         74.     RWS-HoldCo lacks sufficient information to either admit or deny the allegations

  and, therefore, denies them.

         75.     RWS-HoldCo lacks sufficient information to either admit or deny the allegations

  and, therefore, denies them.

         76.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

         77.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

         78.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.




                                               -17-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 18 of 35 PageID: 4475




          79.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          80.     RWS-HoldCo objects to HomeSource’s allegations calling for RWS-HoldCo to

  speculate as to HomeSource’s knowledge or beliefs. To the extent a response is required, denied.

          81.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          82.     RWS-HoldCo objects that HomeSource has refused to produce evidence of any

  alleged cyberattacks, despite a Court Order requiring HomeSource to produce such information

  for inspection. See Order, ECF No. 129. Because RWS-HoldCo lacks knowledge or information

  regarding Plaintiff’s allegations, it lacks sufficient information to either admit or deny the

  allegations and, therefore, denies them.

          83.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          84.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

    Count I – False and Misleading Advertising under the Lanham Act, 15 U.S.C. § 1125 (a)
                                        against RWS

          85.     RWS-HoldCo repeats and incorporates all other paragraphs of its Answer set forth

  above as if fully set forth herein.




                                                -18-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 19 of 35 PageID: 4476




         86.     Section 1125(a) of Title 15 of the United States Code speaks for itself. RWS-

  HoldCo denies all inferences of wrongdoing.

         87.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         88.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         89.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         90.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         91.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.




                                                  -19-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 20 of 35 PageID: 4477




                                 Count II – Defamation against RWS

          92.     RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if fully

  set forth herein.

          93.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          94.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          95.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          96.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          97.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.



                                                  -20-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 21 of 35 PageID: 4478




                 Count III – Tortious Interference with Prospective Economic Advantage
                                               against RWS

          98.     RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if fully

  set forth herein.

          99.     RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          100.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          101.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          102.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          103.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          104.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.




                                                  -21-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 22 of 35 PageID: 4479




          105.         RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          106.         RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

                      Count IV – Tortious Interference with Contract against RWS

          107.    RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if fully

  set forth herein.

          108.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          109.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          110.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          111.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.




                                                  -22-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 23 of 35 PageID: 4480




          112.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          113.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          114.        RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

              Count V – Common Law and Federal Unfair Competition against RWS

          115.    RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if fully

  set forth herein.

          116.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          117.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          118.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,



                                                  -23-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 24 of 35 PageID: 4481




  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         119.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         120.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         121.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         122.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

         123.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.




                                                  -24-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 25 of 35 PageID: 4482




          124.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

          125.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. Further,

  this allegation calls for a legal conclusion and does not necessitate a response, but to the extent a

  response is required, then it is denied.

       Count VI – Violation of Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(2)(C)
                                        against RWS

          126.    RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if fully

  set forth herein.

          127.    This allegation calls for a legal conclusion and does not necessitate a response, but

  to the extent a response is required, then it is denied.

          128.    This allegation calls for a legal conclusion and does not necessitate a response, but

  to the extent a response is required, then it is denied.

          129.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

          130.    RWS lacks sufficient information to either admit or deny the allegations and,

  therefore, denies them.

          131.    RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.


                                                   -25-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 26 of 35 PageID: 4483




            132.   RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

            133.   This allegation calls for a legal conclusion and does not necessitate a response, but

  to the extent a response is required, then it is denied.

            134.   RWS-HoldCo denies that these claims are directed at RWS-HoldCo as it is an

  independent company from RWS and thus it is not required to respond to this allegation. To the

  extent a response is required, denied.

      Count VII – Violation of Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(5)(A)
                                 against Defendant John Does

            135.   RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if set

  forth fully herein.

            136.   Because the Court has ordered that the John Does Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            137.   Because the Court has ordered that the John Does Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            138.   Because the Court has ordered that the John Does Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            139.   Because the Court has ordered that the John Does Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.


                                                   -26-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 27 of 35 PageID: 4484




            140.   Because the Court has ordered that the John Does Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            141.   Because the Court has ordered that the John Does Defendants are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

               Count VIII – Civil Conspiracy against RWS, Nationwide, and Gridiron

            142.   RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if set

  forth fully herein.

            143.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            144.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            145.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            146.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.




                                                 -27-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 28 of 35 PageID: 4485




            147.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            148.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            149.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            150.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            151.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

       Count IX – Contributory Liability for False and Misleading Advertising under the
              Lanham Act, 15 U.S.C. § 1125(a) against Nationwide and Gridiron

            152.   RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if set

  forth fully herein.

            153.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.




                                                 -28-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 29 of 35 PageID: 4486




            154.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            155.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            156.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            157.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            158.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            159.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            160.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.




                                                -29-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 30 of 35 PageID: 4487




                                     [IN THE ALTERNATIVE]

    Count X – Vicarious Liability for Counts II through V against Nationwide and Gridiron

            161.   RWS-HoldCo repeats and incorporates all other paragraphs of its Answer as if set

  forth fully herein.

            162.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            163.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            164.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            165.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            166.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            167.   Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.




                                                 -30-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 31 of 35 PageID: 4488




            168.    Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

            169.    Because the Court has ordered that Nationwide and Gridiron are dismissed, no

  response to the allegations of this Paragraph is required. To the extent a response is required,

  denied.

                            AFFIRMATIVE AND SEPARATE DEFENSES

            Without assuming the burden of proof or persuasion on any matters that would otherwise

  rest with the Plaintiff, and expressly denying any and all alleged wrongdoing, Defendant alleges

  the following separate and distinct affirmative defenses as to the claims raised herein:

            1.      Plaintiff lacks standing for the claims asserted.

            2.      Plaintiff’s complaint fails to state a claim, in whole or in part, upon which relief

  can be granted.

            3.      Plaintiff’s complaint mistakenly conflates RWS-HoldCo and RWS, wherein the

  former is an independent holding company without employees and is unable to commit the conduct

  alleged herein.

            4.      Plaintiff’s claims are barred or must be dismissed, in whole or in part, by the

  doctrines of laches, estoppel, and/or unclean hands.

            5.      Plaintiff’s claims are limited or barred as there has been no damage caused by any

  act alleged against Defendant, or any claimed damages are speculative and unenforceable.

            6.      Any acts or omissions of the Defendant were not the proximate cause of Plaintiff’s

  alleged damages.




                                                     -31-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 32 of 35 PageID: 4489




            7.    Subject to a reasonable opportunity to investigate and conduct discovery, Plaintiff’s

  claims, in whole or in part, are limited or barred by Plaintiff’s failure to mitigate its damages.

            8.    Any allegedly defamatory statements made by Defendant with regard to Plaintiff

  were made without malice.

            9.    Any allegedly defamatory statements made by Defendant with regard to Plaintiff

  were true or substantially true.

            10.   Any allegedly defamatory statements made by Defendant with regard to Plaintiff

  were made in good faith.

            11.   Any allegedly defamatory statements made by Defendant with regard to Plaintiff

  were within the sphere of legitimate public interest and concern and were reasonably related to

  matters warranting public exposition.

            12.   Any allegedly defamatory statements made by Defendant with regard to Plaintiff

  were not made with knowledge of their falsity or with a reckless disregard of their falsity.

            13.   Any allegedly defamatory statements made by Defendant with regard to Plaintiff

  were qualifiedly privileged.

            14.   Plaintiff's defamation claim fails, in whole or in part, because the allegedly

  defamatory statements constitute non-actionable opinion.

            15.   Plaintiff's defamation claim fails, in whole or in part, because Plaintiff's reputation

  was not damaged by any of Defendant’s allegedly defamatory statements.

            16.   Plaintiff's claims are frivolous, unreasonable, and groundless, and accordingly,

  Defendant is entitled to an award of its attorneys' fees and costs associated with the defense of this

  action.




                                                   -32-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 33 of 35 PageID: 4490




            17.    If Plaintiff has been damaged as alleged, its damages have been caused by its own

  intentional or negligent acts or omissions, or by intentional or negligent acts or omissions of those

  other than Defendant, or for which Defendant is not responsible.

            18.    To the extent that an answer or response may be required which is not already set

  forth herein, Defendant denies any allegations in Plaintiff’s complaint that have not been expressly

  admitted.

            19.    Defendant reserves the right to amend or supplement its Affirmative and Separate

  Defenses as other defenses become known through discovery or otherwise.

            WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant respectfully prays

  that this Court enter judgment in its favor and against Plaintiff and for all other just and proper

  relief.

                                    DEMAND FOR JURY TRIAL

            RWS-HoldCo demands trial by jury on all issues triable by jury.



   Dated: November 17, 2020                      Respectfully submitted,

                                                 s/Ethan Hougah
                                                 Louis R. Moffa
                                                 Ethan Hougah
                                                 Alexandra S. Jacobs
                                                 MONTGOMERY, McCRACKEN, WALKER &
                                                 RHOADS, LLP
                                                 457 Haddonfield Road, Suite 600
                                                 Cherry Hill, NJ 08002
                                                 Tel: (856) 488-7700
                                                 Fax: (856) 488-7720
                                                 ehougah@mmwr.com

                                                 Adam Wolek (pro hac vice)
                                                 TAFT STETTINIUS & HOLLISTER LLP
                                                 111 E. Wacker Drive, Suite 2800
                                                 Chicago, IL 60601


                                                  -33-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 34 of 35 PageID: 4491




                                      Tel.: (312) 836-4063
                                      Fax: (312) 966-8598
                                      awolek@taftlaw.com

                                      William C. Wagner (pro hac vice)
                                      TAFT STETTINIUS & HOLLISTER LLP
                                      One Indiana Square, Suite 3500
                                      Indianapolis, IN 46204
                                      Tel.: (317) 713-3500
                                      Fax: (317) 713-3699
                                      wwagner@taftlaw.com

                                      Counsel for Defendant Retailer Web Services II,
                                      LLC and Retailer Web Services, LLC




                                      -34-
  5369622v1
Case 1:18-cv-11970-ECR-AMD Document 246 Filed 11/17/20 Page 35 of 35 PageID: 4492




                                 CERTIFICATE OF SERVICE

     I hereby certify that on November 17, 2020 , a true and correct copy of the foregoing was

  served via ECF upon the following counsel for the Plaintiff:

              FLASTER/GREENBERG P.C.
              Kenneth S. Goodkind, Esq.
               Eric R. Clendening, Esq.
              1810 Chapel Avenue West
                Cherry Hill, NJ 08002
                 Tel.: (856) 661-1900
                 Fax: (856) 661-1919

   Counsel for Plaintiff The HomeSource, Corp.




                                                   s/Ethan Hougah
                                                   Louis R. Moffa
                                                   Ethan Hougah
                                                   Alexandra S. Jacobs

                                                   One of the attorneys for Defendant Retailer
                                                   Web Services, LLC




  5369622v1
